IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 41527

STATE OF IDAHO,                                 )      2014 Unpublished Opinion No. 546
                                                )
       Plaintiff-Respondent,                    )      Filed: June 4, 2014
                                                )
v.                                              )      Stephen W. Kenyon, Clerk
                                                )
KIMBERLY ROSE HYATT,                            )      THIS IS AN UNPUBLISHED
                                                )      OPINION AND SHALL NOT
       Defendant-Appellant.                     )      BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge


PER CURIAM

       Kimberly Rose Hyatt pled guilty to three counts of delivery of a controlled substance.
Idaho Code § 37-2732(a)(1)(A).      The district court sentenced Hyatt to concurrent unified
sentences of twenty years with eight years determinate on each count, and retained jurisdiction.
Following the period of retained jurisdiction, the district court relinquished jurisdiction and
ordered Hyatt’s underlying sentences executed without reduction. Hyatt filed an Idaho Criminal
Rule 35 motion, which the district court denied. Hyatt appeals asserting that the district court
abused its discretion by denying her Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
1
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Hyatt’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Hyatt’s Rule 35 motion is affirmed.




                                                2